Citation Nr: 1750035	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder to include asbestosis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board, and, in June 2015, the Board remanded this matter for further development.  Further development and substantial compliance with the Board's remand instructions has been completed.
 

FINDING OF FACT

A medical nexus has not been established between an in-service incurrence and a current disorder.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing has been associated with the claims file.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  Additional development has been completed in substantial compliance with these remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Respiratory Condition

In seeking VA disorder compensation, a Veteran generally seeks to establish that a current disorder results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disorder was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  
The Veteran is seeking service connection for a respiratory condition to include asbestosis and COPD.  He testified at a hearing before the Board in May 2014 that during a period of service he was exposed to asbestos while serving onboard a U.S. warship.  Specifically, the Veteran stated that he worked with asbestos while serving in the pipe shop onboard the ship.  The Veteran reported respiratory symptoms that became more severe as he got older including difficulty running and shortness of breath.  See Transcript.

The Veteran's service treatment records are silent for treatment for or reports of permanent respiratory diseases.  The results of chest X-rays in December 1964 and February 1965 were normal.  The Veteran's separation examination found his sinuses, lungs, and chest to all be normal.  

The Veteran submitted a private opinion dated August 1998 in which he denied shortness of breath with usual activities, chronic cough, phlegm production, and hemoptysis, and the Veteran indicated that he was able to walk more than three flights of stairs before manifesting dyspnea.  The Veteran reported an eleven pack-year history of smoking which ended in 1973.  The physician noted the Veteran's history of asbestos exposure as a pipe fitter during his period of service, and observed that chest radiographs from February 1997 and August 1998 indicated increased interstitial markings that were more prominent in the lower lung fields.  The physician opined that, assuming adequate occupational exposure to asbestos, the Veteran had a diagnosis of asbestosis in light of the radiographic findings.

However, the results of an October 1998 pulmonary function test were normal.

In a July 2000 statement, the Veteran reported that he was diagnosed with asbestosis in 1998, and that he was exposed to asbestos while working with pipes during his military service.

The results of a January 2002 pulmonary function test were again normal.

The results of a January 2002 radiograph result noted linear scarring in the left lower lung field which was characterized as a "minor" abnormality.
 
The Veteran underwent a VA examination in January 2002 at which he reported being exposed to asbestos while working as a pipe fitter during his period of service.  The Veteran denied a history of pulmonary problems or a history of respiratory symptoms such as: cough, sputum, pleuritic chest pain, wheezing, asthma, recurrent bronchitis, and pneumonia.  The Veteran did report that he could no longer perform tasks that he was formerly able to perform.  The examiner opined that there was no present evidence of asbestosis, and the examiner did not diagnose the Veteran with any respiratory condition at that time.

The Veteran filed a written statement in March 2011 reporting asbestos exposure while working as a pipe fitter during his period of service.  The Veteran reiterated this contention in another written statement in January 2012.

In a January 2012 notice of disagreement, the Veteran claimed that asbestosis, mesothelioma, and asbestos were conditions known to manifest years after exposure, and he claims that he was diagnosed 12 years prior (in approximately January 2000).

The findings of a March 2015 X-ray suggested a diagnosis of COPD.

The results of an October 2015 pulmonary function test were normal.

The results of an October 2015 X-ray indicated that there were no suspicious lung mass, pleural plaques, or pulmonary fibrosis, but the results did indicate minimal linear scarring unchanged since 2002.

The Veteran underwent a VA examination in October 2015 at which he again recounted his history of asbestos exposure while working as a pipe fitter during service, but the Veteran also admitted to a history of asbestos exposure after separation of service.  The Veteran denied being treated for a pulmonary condition, and he admitted to a history of smoking, albeit quitting in the 1970s.  The examiner noted a diagnosis of bronchiolitis from October 2015 and a history of exposure to asbestos without a possible progression to COPD, bronchiolitis, or asbestosis or residuals in October 2015.  The Veteran opined that it is less likely than not that the Veteran's respiratory disorder was related to a period of service.  The examiner noted that asbestos exposure is cumulative, and the Veteran's period of exposure was far greater after his period of service rather than during a period of service.  The examiner also noted that there was no diagnosis of bronchiolitis within one year of separation of service, and that the Veteran's pulmonary function tests and other studies were normal.  The examiner also noted that bronchiolitis is the result of an infection, smoking, or idiopathic in nature.  The examiner also noted that any COPD was likely related to the Veteran's history of smoking, explaining that asbestos exposure does not result in COPD.  The examiner noted that a diagnosis of asbestosis was unlikely, because the condition is progressive and the Veteran's condition had not increased in severity.

First and foremost, the Board must determine if the Veteran is currently manifesting a respiratory disorder, and, if so, which one.  The Veteran has claimed service connection for asbestosis.  The Board finds that the weight of the evidence indicates that the Veteran does not have asbestosis.  The Board acknowledges that early evidence of record suggested such a diagnosis, but the evidence since that time overwhelmingly compels the conclusion that the Veteran's current respiratory was not the result of his military service, to include as a result of any exposures therein.  

For example, the most recent VA examination ruled out a diagnosis of asbestosis, because, as the examiner explained, if that initial diagnosis had been accurate, the Veteran's condition would have been expected to have progressively worsened, but multiple radiographs suggested that his condition had been relatively stable.

The examiner noted that PFT studies did not indicate a restrictive disease or decrease in DLCO.  Moreover, radiographic studies did not currently find sequelae of asbestos exposure, did not confirm or support the 1998 chest X-rays findings,    and the physical examination did not indicate basilar fine crackles or    abnormalities.  Additionally, the examiner noted that the Veteran had not been treated for asbestosis.  Therefore the majority of evidence does not support an asbestosis diagnosis related to military active duty.

Some diagnostic tests suggested a diagnosis of COPD.  Nevertheless, the results of an October 2015 pulmonary function test were normal, and the most recent VA examination ruled out a diagnosis of COPD as well.  The Veteran's most recent VA examination, however, did clearly diagnose the Veteran with bronchiolitis.  Therefore, the weight of the evidence indicates that the Veteran has been diagnosed with a current respiratory disorder.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a respiratory condition.  The medical evidence of record indicates that the Veteran has a current diagnosis of bronchiolitis, and the lay evidence of record indicates an in-service incurrence of asbestos exposure.  Nevertheless, the evidence of record does not establish that the current diagnosis is related to a period of service.  

The 2015 examiner explained that bronchiolitis is a general term used to describe a nonspecific inflammatory injury that primarily affects the small airways.  Although it is often a secondary consequence of diseases affecting other parts of the pulmonary apparatus, current CT images and PFT study of the Veteran did not suggest other parts of the lung to be involved.  As such, the examiner opined that the bronchiolitis was unlikely related to any asbestos exposure.  The examiner added that etiologically, most cases of bronchiolitis are infectious in nature or related to smoking, although many cases are idiopathic.  VA treatment records showed no complaint, diagnosis or treatment for URI.  Moreover, the Veteran had a prior history of smoking which would support prior smoking is the etiology of the bronchiolitis.  The examiner also pointed out that Veterans Agent Orange Update 2012 indicates there is inadequate or insufficient evidence to determine or suggest a causal association between bronchiolitis and AO herbicide exposure.

The examiner indicated that the causes of bronchiolitis are infection, smoking, idiopathic in nature.  Most of the Veteran's history of smoking occurred after separation of service, and, therefore if caused by smoking, then the condition was not related to a period of service.  Additionally, the Veteran's lungs were normal upon separation of service without the residuals of a respiratory infection.  Also, the causes of idiopathic conditions are unknown.  Finally, the record does not contain a positive medical opinion suggesting a medical nexus between an in-service incurrence and a current diagnosis.

The Board also notes that bronchiectasis is a chronic condition subject to the statutory presumptions for service connection.  38 C.F.R. §§  3.307, 3.309.  Nevertheless, the record does not contain a diagnosis of bronchiectasis, and, therefore, this does not provide an adequate basis for service connection for a respiratory disorder.

Here, the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service.  As such, service connection for a respiratory condition is denied.


ORDER

Service connection for a respiratory disorder to include asbestosis and COPD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


